Title: From James Madison to Nathaniel Knight, 28 November 1803
From: Madison, James
To: Knight, Nathaniel



Sir.
Department of State Novr. 28th. 1803.
I have recd. your letter respecting the case of the Schooner Alice, Capt. Gould. It appears that a condemnation was pronounced against that Vessel & Cargo at St. Lucie in the year 1793. By a reference to the 5th. Article of one of the Conventions with France of the 30th. April last you will observe that captures whereof the Council of Prizes shall not have ordered restitution and where the captors are not insufficient are excluded from the benefit of it. If therefore the condemnation in question is irrevocable (which from its date is probably the case) or the captors are able to pay, there does not seem to be much encouragement to expect repayment under the Convention. It may also be remarked that if the condemnation is irrevocable the case would have been equally excluded by the Convention of 1800. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   In a 20 Nov. 1795 report Fulwar Skipwith noted that he had entered a claim against France for the value of vessel and cargo as well as an indemnity for the ship, which was owned by John Bullock of Providence, Rhode Island (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 1:756).



   
   For the provisions of Article 5 of the second convention of 30 Apr. 1803, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:518–19.


